
	
		II
		110th CONGRESS
		2d Session
		S. 3042
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Stevens (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a coordinated avalanche protection program,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Land Avalanche Protection
			 Act of 2008.
		2.DefinitionsIn this Act:
			(1)ProgramThe term program means the
			 avalanche protection program established under section 3(a).
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture, acting through the Chief of the Forest
			 Service.
			3.Avalanche protection
			 program
			(a)EstablishmentThe Secretary shall establish a coordinated
			 avalanche protection program—
				(1)to identify the potential for avalanches on
			 Federal land and inform the public, including users of Federal land and other
			 potentially affected parties, about the probability of the avalanches and the
			 potential adverse effects of the avalanches on neighboring communities and
			 transportation and utility corridors;
				(2)to carry out
			 ongoing research regarding the causes of avalanche development, so as to
			 improve forecasting of avalanche events; and
				(3)to reduce the risks of avalanches on
			 Federal land and mitigate the effects of the avalanches on users of that land,
			 neighboring communities, and transportation and utility corridors.
				(b)Coordination
				(1)In
			 generalIn developing and
			 implementing the program, the Secretary shall—
					(A)consult with the Secretary of the Interior;
			 and
					(B)coordinate the program to ensure adequate
			 levels of protection for recreational users of public land under the
			 jurisdiction of the Secretary and the Secretary of the Interior.
					(2)ResourcesIn carrying out this section, the
			 Secretary—
					(A)shall, to the maximum extent practicable,
			 use the resources of the National Avalanche Center of the Forest Service;
			 and
					(B)may use such other resources as are
			 available to the Secretary in the development and implementation of the
			 program.
					(c)Advisory
			 Committee
				(1)In
			 generalThe Secretary shall
			 establish an advisory committee composed of 15 members, appointed by the
			 Secretary, to assist in the development and implementation of the
			 program.
				(2)MembershipThe
			 membership of the advisory committee established pursuant to paragraph (1)
			 shall include representatives of—
					(A)Federal land management agencies and
			 concessionaires or permittees that are exposed to the threat of
			 avalanches;
					(B)State departments of transportation that
			 have experience in dealing with the effects of avalanches;
					(C)the Alaska
			 railroad;
					(D)the United States
			 Geological Survey;
					(E)the National Oceanic and Atmospheric
			 Administration;
					(F)the National Weather Service;
					(G)entities with interest in the program that
			 the Secretary considers to be appropriate for representation on the advisory
			 committee;
					(H)authorized users of artillery, other
			 military weapons, or weapons alternatives used for avalanche control;
			 and
					(I)such other members as the Secretary
			 considers to be appropriate.
					(d)Central
			 depositoryThe Secretary, the
			 Secretary of Transportation, and the Secretary of the Army shall establish a
			 central depository for weapons, ammunition, and parts for avalanche control
			 purposes, including an inventory that can be made available to Federal and
			 non-Federal entities for avalanche control purposes under the program.
			(e)Grants
				(1)In
			 generalThe Secretary may
			 make grants to carry out projects and activities under the program—
					(A)to assist in the prevention, forecasting,
			 detection, and mitigation of avalanches for the safety and protection of
			 persons, property, and at-risk communities;
					(B)to maintain essential transportation,
			 utilities, and communications affected or potentially affected by
			 avalanches;
					(C)to assist avalanche artillery users to
			 ensure the availability of adequate supplies of artillery and other unique
			 explosives required for avalanche control in or affecting—
						(i)Federal land used for recreation purposes;
			 and
						(ii)adjacent communities, and essential
			 transportation corridors, that are at risk of avalanches; and
						(D)to assist public or private persons
			 (including entities) in—
						(i)providing public education regarding
			 avalanches; and
						(ii)conducting research and development
			 activities for cost-effective and reliable alternatives to minimize reliance on
			 military weapons for avalanche control.
						(2)PriorityThe Secretary shall give priority to
			 projects and activities carried out in avalanche zones—
					(A)with a high frequency or severity of
			 avalanches; or
					(B)in which deaths or serious injuries to
			 individuals, or loss or damage to public facilities and communities, have
			 occurred or are likely to occur.
					(f)Surplus
			 ordinanceSection 549(c)(3)
			 of title 40, United States Code, is amended—
				(1)in subparagraph (A), by striking
			 or after the semicolon at the end;
				(2)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(C)in the case of surplus artillery ordnance
				that is suitable for avalanche control purposes, to a user of the
				ordnance.
						.
				4.LimitationNothing in this Act—
			(1)requires the use of artillery or any other
			 avalanche-related actions affecting any unit of the National Park System or any
			 other Federal land; or
			(2)limits the applicability of any Federal law
			 or regulation with respect to any such actions on Federal land.
			
